340 F.2d 959
Don B. COOK, Appellant,v.UNITED STATES of America, Appellee.
No. 21702.
United States Court of Appeals Fifth Circuit.
Jan. 15, 1965.

Don B. Cook, pro se.
William Wayne Justice, U.S. Atty., E.D. of Texas, Tyler, Tex., H. D. Nicholson, Asst. U.S. Atty., for appellee.
Before MARIS,1 RIVES and BROWN, Circuit Judges.
PER CURIAM:


1
This is an appeal from a denial of the appellant's motion to vacate and set aside judgment and sentence, which was filed in the district court pursuant to 28 U.S.C. 2255.  The district court granted a hearing at which the movant was produced and testified.


2
On May 22, 1962, the movant was found guilty of entering a bank insured by the Federal Deposit Insurance Corporation with intent to commit larceny, in violation of 18 U.S.C.A. 2113.  The district court sentenced the movant to the custody of the Attorney General for five years, the sentence to start when he completed serving a previous state sentence.  The judgment was affirmed by this Court.  Cook v. United States, 5 Cir., 320 F.2d 258.  The movant did not finish serving the previous state sentence until October 10, 1963, and he was delivered to the federal penitentiary at Leavenworth on October 24, 1963.


3
In his motion he contended: (1) that the commitment was void because issued the same day that the sentence was imposed; (2) that because of frustration by the United States Marshal for the Southern District of Texas, he was denied substantial rights and 'due process' 'and equal protection of the law' as guaranteed by the Fifth Amendment to the Constitution; and (3) that legal papers were withheld from him for a period of forty days while he was in the admission-orientation unit of the federal penitentiary at Leavenworth.


4
For the reasons set forth in the opinion of the district court, 237 F.Supp. 830, which carefully answered each of the movant's contentions, the judgment is affirmed.



1
 Of the Third Circuit, sitting by designation